Title: To George Washington from Thomas Ringgold Tilghman, 22 April 1786
From: Tilghman, Thomas Ringgold
To: Washington, George

 

Sir
Baltimore 22d April. 1786

I have the most melancholy Task to perform, that was ever yet imposed upon me; that of making you acquainted with the Death of my poor Brother Tench. Painful however as it is, I thought a duty not to be dispensed with towards one for whom he had so high a Reverence & so warm an Attachment as for yourself. Not above three days before his death every symptom bade fair for a speedy Recovery, when an unexpected Change took place, which in a short time destroyed every hope. He retained his senses perfectly till within a few hours of the time that he expired, which was in the Evening of the 18th, when he went off without the least pain & even without a struggle: As it is our Wish to settle his Affairs as speedily as possible, I enclose your account, the Bale of which £54.10.4 you will be pleased to pay into the hands of Messrs Josiah Watson & Co. of Alexanda which mode of settling it, is agreable to his Intentions. I am, Sir with the highest Respect Yr most obt servt

Thos R. Tilghman

